Title: From Thomas Jefferson to Albert Gallatin, 12 July 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr. Gallatin
                            
                            July 12. 06.
                        
                        I have kept the papers on the subject of raising the salaries of certain light-house keepers longer than
                            usual, because I know that the systematic pressure on every government for augmenting salaries requires serious
                            consideration. however if the salaries at present are not properly proportioned among themselves, I think it will be just
                            and expedient to make them so, once for all, & hereafter to withstand individual sollicitations for particular
                            augmentations. under this view I approve of the augmentations you propose. affectionate salutations.
                    